UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 02-4499
GBOYEGA ALADEKOBA, a/k/a Steven
Aladekoba,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
 Leonard D. Wexler, Senior District Judge, sitting by designation.
                         (CR-01-409-A)

                   Submitted: February 27, 2003

                      Decided: March 17, 2003

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Christopher B. Amolsch, LAW OFFICE OF CHRISTOPHER
AMOLSCH, Alexandria, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Vidya Kurella, Special Assistant United
States Attorney, Gene Rossi, Assistant United States Attorney, Alex-
andria, Virginia, for Appellee.
2                    UNITED STATES v. ALADEKOBA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Gboyega Aladekoba appeals his convictions for conspiracy to com-
mit crimes against the government, in violation of 18 U.S.C. § 371
(2000); false statement and aiding and abetting, in violation of 18
U.S.C. §§ 1001(a)(3) (2000), 2 (2000); possession of a false identifi-
cation document, in violation of 18 U.S.C. § 1028(a)(4) (2000);
unlawful procurement of naturalization, in violation of 18 U.S.C.
§ 1425 (2000); and false statement, in violation of 18 U.S.C.
§ 1001(a)(2). He was sentenced to six months imprisonment on
counts one and two to run concurrently, to be followed by three years
supervised release, and placed on five years probation for counts
three, four and five, to run consecutive to the supervised release on
counts one and two.

   On appeal, Aladekoba raises three grounds: (1) there was insuffi-
cient evidence to support the unlawful procurement of naturalization
count; (2) the district court erred in allowing evidence of uncharged
conduct against Aladekoba’s wife; and (3) the district court abused its
discretion in failing to grant a mistrial when a witness, in violation of
a pretrial ruling, specified the crime for which Aladekoba had previ-
ously been arrested. Finding no merit in any of the claims, we affirm.

   We review de novo the denial of a motion to dismiss an indictment.
United States v. Brandon, 298 F.3d 307, 310 (4th Cir. 2002). We
review the sufficiency of the evidence in the light most favorable to
the Government to assess whether a rational trier of fact could have
found the elements of the offense beyond a reasonable doubt. See
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). In order to con-
vict under 18 U.S.C. § 1425(a), the Government must prove: (1)
Aladekoba made false statements on the application for naturaliza-
tion; (2) he made the statements knowingly; (3) the statements were
                     UNITED STATES v. ALADEKOBA                       3
contrary to law; and (4) he procured or attempted to procure natural-
ization. The statements must be material in order to be contrary to
law. United States v. Puerta, 982 F.2d 1297, 1301 (9th Cir. 1992).

   Aladekoba was naturalized. He falsely responded that he had never
been arrested before, when in fact he had been arrested for an offense
involving heroin smuggling; and he asserted that his first name was
Steven, when his first name, Gboyega, is on his arrest record.
Aladekoba argues that the falsehoods were not material. A statement
is material if it has "a natural tendency to influence, or [be] capable
of influencing, the decision of the decisionmaking body to which it
was addressed." Kungys v. United States, 485 U.S. 759, 770 (1988)
(ruling in a denaturalization context) (internal citation and quotation
marks omitted). An Immigration and Naturalization Service (INS)
agent testified at trial that, had the INS been aware of a prior arrest
for felony drug conspiracy and that Aladekoba misrepresented his
first name, that these facts would have been a "red flag" that would
have prevented the grant of naturalization at least until the arrest and
falsehoods were satisfactorily explained. Thus, the falsehoods clearly
were material, and the evidence was sufficient to support this convic-
tion.

   Aladekoba next argues that uncharged evidence concerning his
wife’s fraudulent activities should have been excluded under Federal
Rule of Evidence 404(b) as unfairly prejudicial. The Government
argues that the evidence was intrinsic evidence admissible without
regard to Rule 404(b). We agree.

   We review the district court’s admission or exclusion of evidence
for abuse of discretion. United States v. Lancaster, 96 F.3d 734, 744
(4th Cir. 1996) (en banc). "[W]here testimony is admitted as to acts
intrinsic to the crime charged, and is not admitted solely to demon-
strate bad character, it is admissible." United States v. Chin, 83 F.3d
83, 88 (4th Cir. 1996). Evidence of uncharged conduct is not consid-
ered evidence of other crimes where "it is necessary to complete the
story of the crime. . . ." United States v. Kennedy, 32 F.3d 876, 885
(4th Cir. 1994) (internal citations and quotation marks omitted).

  Here, Aladekoba was charged with conspiring with his wife to
obtain fraudulent identification documents and government benefits
4                     UNITED STATES v. ALADEKOBA
to which they were not entitled. The challenged evidence of the frauds
perpetrated by Aladekoba’s wife with false identifications and papers
relates to her conspiracy with Aladekoba to obtain a false birth certifi-
cate, passport, and naturalization. Thus, it arose out of the same series
of transactions as the charged offense, and helps paint a complete pic-
ture of the offense. The district court did not abuse its discretion in
allowing the disputed evidence.

   Finally, Aladekoba asserts that the district court erred in denying
his motion for mistrial when a witness testified as to the specific
nature of the prior arrest, contrary to the district court’s pretrial ruling.
The district court gave an unrequested limiting instruction to the jury.
We review for abuse of discretion, and will find such abuse "only
under the most extraordinary of circumstances." United States v. Dor-
louis, 107 F.3d 248, 257 (4th Cir. 1997). The defendant must show
prejudice for the ruling to constitute an abuse of discretion. United
States v. West, 877 F.2d 281, 288 (4th Cir. 1989). Here, particularly
with the court’s warning to the jury, Aladekoba can show no preju-
dice from the brief statement. Therefore, we find no abuse of discre-
tion.

   We perceive no merit in Aladekoba’s claims, and affirm his con-
viction and sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                               AFFIRMED